Exhibit (10.3)

Eastman Kodak Company
2013 Omnibus Incentive Plan

RESTRICTED STOCK UNIT AWARD AGREEMENT

This Restricted Stock Unit Award Agreement (this “Award Agreement”) evidences an
award of restricted stock units (“RSUs”) by the Company under the Eastman Kodak
Company 2013 Omnibus Incentive Plan (the “Plan”).  Capitalized terms not defined
in the Award Agreement have the meanings given to them in the Plan.

Name of Grantee:

Participant Name (the “Grantee”)

Grant Date:

Grant Date

Number of RSUs:

Number of RSUs

In the event of a corporate event or transaction involving the Company, the
number of RSUs subject to this Award shall be adjusted pursuant to Article 14 of
the Plan.

Vesting Schedule

 

 

 

 

Vesting Date                                    Percentage Vesting

Date                                                 100%

 

The RSUs will only vest if the Grantee continuously serves on the Board from the
Grant Date through the applicable Vesting Date, and except as otherwise provided
by this Award Agreement, any unvested RSUs will be forfeited upon any
termination of service.

Death; Approved Reason

In the event of the death of the Grantee or the termination of the Grantee’s
service for an Approved Reason, any unvested RSUs as of the date of such death
or termination shall become immediately vested and the Vesting Date for purposes
of the Delivery Date (below) shall be the date of the Grantee’s death or
termination for an Approved Reason.  

For purposes of this Award Agreement, “Approved Reason” means a reason for
terminating Board membership with the Company which, in the opinion of the
Committee, is in the best interests of the Company.

Grantee Rights

The Grantee shall not have the right to exercise any of the rights or privileges
of a shareholder with respect to the shares of Common Stock underlying the RSUs,
whether or not vested, until such shares are actually issued to the Grantee.

 

--------------------------------------------------------------------------------

 

 

 

 

Delivery Date

Within 30 days after the applicable Vesting Date, but in no event later than
March 15 of the calendar year immediately following the calendar year in which
the RSUs are no longer subject to a substantial risk of forfeiture for Section
409A purposes, the Company shall issue to the Grantee one Share (or, at the
election of the Company, cash equal to the Fair Market Value thereof) for each
RSU that vests on such date.  

Notwithstanding the foregoing, if the Grantee make a timely election to defer
payment of the RSUs pursuant to a Company plan that allows for such deferral,
then on the date that payment of the RSUs would otherwise have been made to the
Grantee, the Company shall instead credit the shares that otherwise would have
been paid to the Grantee on such date to a bookkeeping account maintained under
the applicable Company plan and payment shall from the Company plan will be made
in accordance with its terms.

Transferability

 

 

The RSUs will not in any manner be subject to alteration, anticipation, sale,
transfer, assignment, pledge or encumbrance.

Continued Service

The Grantee’s receipt of this Award does not give the Grantee right to remain in
the service of the Company or as a member of the Board.

Grantee’s Rights Unsecured

The RSUs under this Award Agreement shall be unfunded, and the right of the
Grantee to receive payment under this Award Agreement shall be an unsecured
claim against the general assets of the Company.

-2-

--------------------------------------------------------------------------------

 

Section 409A

The RSUs described in this Award Agreement are intended to be exempt from
Section 409A under the short-term deferral exception thereto, and this Award
Agreement shall be interpreted and administered consistent with such intention,
and in accordance with Eastman Kodak Company’s Policy Regarding Section 409A
Compliance.  The Company may unilaterally amend this Award Agreement for
purposes of compliance if, in its sole discretion, the Company determines that
such amendment would not have a material adverse effect with respect to the
Grantee’s rights under this Award Agreement.

Notwithstanding the foregoing, no person connected with the Plan or this Award
Agreement in any capacity, including, but not limited to, Kodak and its
directors, officers, agents and employees makes any representation, commitment,
or guarantee that any tax treatment,

including, but not limited to, federal, state and local income, estate and gift
tax treatment, will be applicable with respect to the RSUs or any shares of
Common Stock issued pursuant thereto, or that such tax treatment will apply to
or be available to the Grantee.

All Other Terms:

The RSUs are subject to all other terms set forth in the Plan.

Plan Incorporation and Conflicting Terms

The Plan is incorporated herein by reference, and, by accepting this Award, the
Grantee agrees to be subject to the terms and conditions of the Plan.  The Award
Agreement and the Plan constitute the entire agreement and understanding of the
parties with respect to the RSUs.  In the event of any conflict between this
Award Agreement and the Plan, the terms of the Plan shall control unless the
context indicates otherwise.

 

 

-3-